UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2015 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 001-36373 TriNet Group, Inc. (Exact Name of Registrant as Specified in its Charter) Delaware 95-3359658 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1100 San Leandro Blvd., Suite 400 San Leandro, CA 94577 (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code: (510)352-5000 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-acceleratedfiler x(do not check if a smaller reporting company) Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox As of July 31, 2015, the registrant had 70,558,270 shares of common stock outstanding. TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item 1. Unaudited Consolidated Financial Statements 3 Consolidated Balance Sheets 3 Consolidated Statements of Operations 4 Consolidated Statements of Comprehensive Income (Loss) 5 Consolidated Statements of Cash Flows 6 Notes to Unaudited Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 37 Item 4. Controls and Procedures 38 PART II. OTHER INFORMATION Item 1. Legal Proceedings 39 Item 1A. Risk Factors 39 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 52 Item 3. Defaults Upon Senior Securities 53 Item 4. Mine Safety Disclosures 53 Item 5. Other Information 53 Item 6. Exhibits 53 Signatures 54 Exhibit Index 55 PART I — FINANCIAL INFORMATION Item1. Financial Statements TriNet Group, Inc. and Subsidiaries CONSOLIDATED BALANCE SHEETS (In thousands, except share and per share data) June30, December31, Assets (unaudited) Current assets: Cash and cash equivalents $ $ Restricted cash Prepaid income taxes Prepaid expenses Deferred loan costs and other current assets Worksite employee related assets Total current assets Workers compensation receivable Restricted cash and investments Property and equipment, net Goodwill Other intangible assets, net Deferred and other long term income taxes Deferred loan costs and other assets Total assets $ $ Liabilities and stockholders’ deficit Current liabilities: Accounts payable $ $ Accrued corporate wages Deferred income taxes Current portion of notes payable and borrowings under capital leases Other current liabilities Worksite employee related liabilities Total current liabilities Notes payable and borrowings under capital leases, less current portion Workers compensation liabilities Other liabilities Total liabilities Commitments and contingencies (Note 10) Stockholders’ deficit: Preferred stock, $.000025 per share stated value; 20,000,000 shares authorized; no shares issued and outstanding at June 30, 2015 and December 31, 2014 — — Common stock, $.000025 per share stated value; 750,000,000 shares authorized; 70,489,820 and 69,811,326 shares issued and outstanding at June 30, 2015 and December 31, 2014, respectively Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total stockholders’ deficit ) ) Total liabilities and stockholders’ deficit $ $ See accompanying notes. 3 TriNet Group, Inc. and Subsidiaries CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except share and per share data) (Unaudited) ThreeMonthsEndedJune30, SixMonthsEndedJune30, Professional service revenues $ Insurance service revenues Total revenues Costs and operating expenses: Insurance costs Cost of providing services (exclusive of depreciation and amortization of intangible assets) Sales and marketing General and administrative Systems development and programming costs Amortization of intangible assets Depreciation Total costs and operating expenses Operating income Other income (expense): Interest expense and bank fees ) Other, net 68 ) 78 Income before provision for income taxes Provision for income taxes Net income (loss) $ ) $ $ $ Net income(loss) per share: Basic $ ) $ $ $ Diluted $ ) $ $ $ Weighted average shares: Basic Diluted See accompanying notes. 4 TriNet Group, Inc. and Subsidiaries CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (In thousands) (Unaudited) ThreeMonthsEndedJune30, SixMonthsEndedJune30, Net income (loss) $ ) $ $ $ Other comprehensive income (loss), net of tax Unrealized gains on investments – 3 37 20 Foreign currency translation adjustments 27 43 ) 1 Total other comprehensive income (loss), net of tax 27 46 ) 21 Comprehensive income (loss) $ ) $ $ $ See accompanying notes. 5 TriNet Group, Inc. and Subsidiaries CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) SixMonthsEndedJune30, Operating activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Deferred income taxes Stock-based compensation Excess tax benefit from equity incentive plan activity ) ) Accretion of workers compensation and leases fair value adjustment ) ) Changes in operating assets and liabilities: Restricted cash and investments ) Prepaid expenses and other current assets ) ) Workers compensation receivables ) ) Other assets ) Accounts payable ) Prepaid income taxes ) Other current liabilities ) ) Other liabilities Worksite employee related assets Worksite employee related liabilities ) ) Net cash provided by operating activities Investing activities Purchase of debt securities – ) Purchase of property and equipment ) ) Net cash used in investing activities ) ) Financing activities Proceeds from issuance of common stock, net of issuance costs – Proceeds from issuance of common stock on exercised options Proceeds from issuance of common stock on employee stock purchase plan – Excess tax benefit from equity incentive plan activity Repayment of notes payable ) ) Repayments under capital leases ) ) Repurchase of common stock ) ) Net cash used in financing activities ) ) Effect of exchange rate changes on cash and cash equivalents ) 1 Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosures of cash flow information Cash paid for interest $ $ Cash paid for income taxes, net $ $ Supplemental schedule of noncash investing and financing activities Payable for purchase of property and equipment $ $ See accompanying notes. 6 TriNet Group, Inc. and Subsidiaries NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) NOTE 1. DESCRIPTION OF BUSINESS AND SIGNIFICANT ACCOUNTING POLICIES Description of Business TriNet Group, Inc. (the Company or TriNet), a Delaware corporation incorporated in January 2000, provides a comprehensive human resources solution for small to medium-sized businesses. The Company’s solution includes payroll processing, human capital consulting, employment law compliance and employee benefits, including health insurance, retirement plans and workers compensation insurance. The Company provides its services through co-employment relationships with its customers, under which the Company and its customers each take responsibility for certain portions of the employer-employee relationship for worksite employees (WSEs). The Company is the employer of record for most administrative and regulatory purposes, including the following: (i) compensation through wages and salaries; (ii) employer payroll-related taxes payment; (iii) employee payroll-related taxes withholding and payment; (iv) employee benefit programs including health and life insurance, and others; and (v) workers compensation coverage.
